      NOT FOR PUBLICATION



                                    UNITED STATES DISTRICT CO
                                                              URT
                                       DISTRICT OF NEW JERSEY



       ELEANOR AND RALPH SCHIAN                                    Civil Action No.: 05-f 771 (JLL) (JA
                                O,                                                                      D)

                          Plaintiffs,                                           OPINION

       V.


       MBNA et al.,

                         Defendants.


     LINARES, Chief District Judge.

          This matter comes before the Cou
                                                  rt by way of Plaintiffs Eleanor and
                                                                                             Ralph Schiano’s
  (collectively “Plaintiffs”) letter app
                                         lication for emergent relief. (ECF
                                                                                 Nos. 685, 686). Defendants
  Ocwen Loan Servicing, LLC
                                     , Barclays Bank, PLC, and We
                                                                            lls Fargo, N.A. (collectively
  “Defendants”) filed a letter opposin
                                        g the requested relief, (ECF No. 691
                                                                                ), and Plaintiffs filed a reply,
 (ECF No. 692). Defendant Wells Far
                                          go, N.A. also filed a separate letter
                                                                                opposing Plaintiffs’ motion,
 (ECF No. 693), and Plaintiffs file
                                       d a reply, (ECF No. 694). In acc
                                                                             ordance with Federal Rule of
Civil Procedure 78, the Court did
                                       not hear oral argument on Plaintiffs’
                                                                                  application. Upon careful
consideration of the parties’ sub
                                      missions, as well as the balance
                                                                            of the docket for this matter,
Plaintiffs’ application is DENIED.

I.          BACKGROUND

         This case is just two months sho
                                          rt of having been litigated for fou
                                                                              rteen years since its
initiation in April of 2005. The
                                   nature of this action, as stated in
                                                                       Plaintiffs’ Fifth Amended
Complaint, “arises out of mortga
                                 ge fraud, et al, resulting in the
                                                                   wrongful ongoing inability to
refinance out of the loan due to invalid mortgage title.” (fifth Am. Compl.        ¶ 2,   ECF No. 633).

While the Court declines to engage in an unwieldy recitation of the background of this case. we note

that the parties are intimately familiar with the facts in this action.      As stated in the Court’s

September 22, 2016 Opinion, “the facts of this action have been described at great length in a

number of opinions isscted by this Court, including in the two opinions from which Plaintiffs seek

reconsideration. [I]n the interest ofjudicial economy, the Court refers the parties to those opinions

for a factual background.” (ECF No. 572).

       Since that Opinion, the parties engaged in significant motion practice requesting various

forms of relief, and they continued to work with Special Master Nicholas A. Grieco, Esq., and this

Court in an effort to resolve conflicts and move the case toward settlement. Unfortunately, there

has been minimal if any progress toward a resolution of this matter. (See e.g. Dec. 18, 2018 Tr. of

Hr’g at 6:16-7:18, ECF No. 687). For example, Plaintiffs’ efforts to refinance, which flow from the

Court’s suggestion that the parties may significantly resolve their disputes if Plaintiffs refinance

their mortgage loan, have been ongoing since the appointment of Special Master Grieco on October

9. 2014. (ECF No. 489). Following Special Master Grieco’s resignation on May 23, 2018, (ECF

No. 669), the Court appointed Title Agent Peter Uzzolino of Acres Land Title Agency, Inc., on May

24, 2018, to facilitate the ongoing refinancing process. (ECF No. 661). It appeared that Plaintiffs

came close on several occasions to securing the elusive refinance of their mortgage, but each time

there has been some impediment, usually related to Defendant Ocwen’s alleged interest in the loan,

or lack thereof. Furthermore, and critical to this application, the parties cannot agree on the identity

of the owner of the loan.

       At the December 18, 201$ status conference, Plaintiffs raised the possibility of a Court

ordered discharge of the mortgage once Plaintiffs secured refinancing. (Dec. 18, 2018 Tr. of Hr’g




                                                   2
at 12:2-5. ECF No. 687). The Court acknowledged that a Court-ordered discharge of the mortgage

would be possible if all parties agreed to a consent order.

        On January 11, 2019, Plaintiffs filed the present application notifying the Court they were

approved for a mortgage and seeking Court intervention. (ECF No. 685). Plaintiffs request the

following relief: a Court-ordered “discharge of all liens and debts associated with Plaintiffs’ current

loan so that the Plaintiffs’ pending refinance can be effectuated”; indemnification from Ocwen and

Wells Fargo Bank, N.A.; and the Court’s permission to name JPMorgan Chase as a required party

to this litigation. (Id.). Plaintiffs argue that “an immediate Court discharge is urgent to mitigate

further Plaintiff loss,” and “[i]ndemnification is necessary to protect against payoff to improper

part[ies], and prevent Plaintiffs’ loan from again taking a distressed debt path.” (ECF No. 685-1).

Plaintiffs claim that they submitted a proposed discharge to Defendants with the stipulation that

both Ocwen and Wells Fargo Bank, N.A. would indemnify Plaintiffs, but that Defendants would

not consent. (Id.).

        Plaintiffs now claim that Old Republic Title, the title company retained by Plaintiffs and

associated with the most recent refinancing, will not issue a title policy to Plaintiffs without a Court-

ordered discharge of the mortgage. (ECF No. 686-1). Plaintiffs’ application states that “[t]he

[identity of the] owner, holder, [and] mortgagee continues to be in dispute” between the various

parties and entities related to this action. (ECF No. 685-1). Plaintiffs’ refinancing commitment will

expire on February 2, 2019, and they claim that “[t]his is likely [their] last opportunity to obtain a

refinance.” (ECF No. 692-3).

       Defendants filed a joint letter in opposition to Plaintiffs’ application for emergent relief,

(ECF No. 691), and Defendant Wells Fargo, N.A. filed an additional letter in opposition, (ECF No.

693). As to Plaintiffs’ request for a Court-ordered discharge and indemnification, Defendants

correctly note that Plaintiffs have failed to cite any legal authority that demonstrates the Court’s


                                                   3
 authority to issue such an order. (ECF No. 691). Defendants also allege that Plaintiffs failed to

plead this relief in the Fifth Amended Complaint.’ As to the Plaintiffs’ request to add JPMorgan

 Chase as a party to this litigation, Defendants oppose any further amendments to the Fifth Amended

Complaint, arguing that “Plaintiffs present no legal or factual basis to include Chase in this action,”

(ECF No. 691), and that the Court declared that the Fifth Amended Complaint was to be Plaintiffs’

final pleading in this case. (ECF No. 693) (Oct. 12, 2017 Tr. of Hr’g at 60:2-9, ECF No. 627).

II.     LEGAL DISCUSSION

         It is apparent from Plaintiffs’ application that they are seeking dispositive relief.2 The Court

cannot grant this relief on an emergent basis for several reasons. first, the case is, once again, in

the pleading stage and Defendants have recently filed motions to dismiss on January 22, 2019, (ECF

No. 688), and January 23, 2019, (ECF No. 690). The Court cannot grant relief for claims that the

Court may well find invalid upon consideration of Defendants’ motions. Plaintiffs’ application

raises issues that ultimately need to be addressed through discovery and at trial, or at the very least

on a full record. There is an insufficient record to properly consider Plaintiffs’ application for the

Court to issue a discharge of Plaintiffs’ mortgage and require Defendants to indemnify Plaintiffs.

        Plaintiffs cannot satisfy the standard for emergent relief.3        Although not specifically

requesting injunctive relief, Plaintiffs seek a Court-ordered discharge of their mortgage, a form of

relief that is equitable in nature.

        A. Likelihood of Success on the Merits



  The Court finds that this statement is not entirely accurate. The Second Count of the Fifth
Amended Complaint states in pertinent part: “Accordingly, the Court should nile that      . any liens,
                                                                                              .   .



mortgages, or debts are discharged{.]” (Fifth Am. Compi. ¶ 111. ECF No. 633).
2
  The Court will not consider Plaintiffs’ request to add a new party at this time, as they have not
properly moved to add a new party and there is certainly no emergent reason to do so.
  No party has suggested a legal standard by which this Court should decide Plaintiffs’ application.
Because Plaintiffs’ seek emergent equitable relief, the Court shall use the legal standard commonly
applied to applications for preliminary injunctive relief.

                                                   4
           While there may be a legitimate issue regarding whether Plaintiffs’ mortgage can be

discharged, it is unclear whether the fault giving rise to the issue—if such fault exists—lies with the

Defendants. While Plaintiffs may ultimately succeed on the merits in this matter, the Court cannot

say with any reasonable certainty at this time that there is a reasonable likelihood of success on this

issue.

           B. Irreparable Harm

           The second element for emergent equitable relief is that the denial of such relief will result

in irreparable harm to the movant. Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 70$ (3d Cir.

2004) (citing Allegheny Energy, Inc. v. DOE, Inc., 171 F.3d 153, 15$ (3d Cir. 1999)). A plaintiff

must establish more than a risk of irreparable injury. Hoxworth        1’.   Blinder, Robinson & Co., 903

F.2d 186, 205 (3d Cir. 1990) (quoting E(RI v. McGraw—Hill, Inc., $09 F.2d 223, 226 (3d Cir. 1987))

(emphasis added). Rather, a plaintiff must demonstrate a “clear showing of immediate irreparable

injury.”    Id. It is well settled that “[e]conornic loss does not constitute irreparable harm.” Acierno

v. New ‘astle Cnty., 40 F. 3d 645, 633 (3d Cir. 1994).

         Plaintiffs cannot satisfy this burden.      Plaintiffs seek a court-ordered discharge of the

mortgage because Defendants allegedly would not sign a consent order and Plaintiffs new title

company, Old Republic, will allegedly not issue Plaintiffs a title policy without a Court-ordered

discharge of the mortgage.        Plaintiffs argue that their request for relief is urgent because their

mortgage commitment expires February 2, 2019. Urgency resulting from a looming deadline or a

perceived lack of solutions is not enough to demonstrate the type of immediate and irreparable

injury that warrants the relief sought here. Additionally, Plaintiffs have not demonstrated, and the

Court cannot identify, a scenario in which Plaintiffs would be left without any redress should they

not succeed in     acquiring   a Court-ordered discharge.   As frustrated as Plaintiffs may be if the

mortgage commitment expires, Plaintiffs have not established that they would be left without further


                                                    5
options to refinance. Further, should this case proceed to trial, and should the outcome be favorable

to Plaintiffs, Defendants will be called upon to remedy any losses that Plaintiffs suffered. All of

Plaintiffs’ damages are essentially economic.           Thus, Plaintiffs have failed to meet the second

element required for equitable relief.

           C. Balance of the Interests

           As noted above, Defendants have recently filed two motions to dismiss Plaintiffs’ Fifth

Amended Complaint. Surely, if the Court has allowed Plaintiffs to amend their pleading for a fifth

time at this stage of the litigation, then in the interests of fairness, Defendants should be given a full

opportunity to be heard on their motions to dismiss.            This is especially crucial given that a

determination of the validity of Plaintiffs’ claims could directly impact Plaintiffs’ request for

equitable relief. Accordingly, a balance of the interests weighs in favor of denying Plaintiffs’

request.

        D. Public Interest

        As there is no public interest calling for a resolution of Plaintiffs’ claims, this factor does not

weigh in favor of granting Plaintiffs’ request for relief.

III.    CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for emergent relief is DENIED. An

appropriate Order follows this Opinion.



Date: January/, 2019




                                                       /J$E L.’LINARES
                                                     ,,çciief Judge, United States District Court




                                                    6
